Dismissal and Opinion Filed this July 1, 2013




                                         S
                                        In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-00849-CV

                   SYLIA SHENA SHAW, Appellant
                               V.
  COLUMBIA MEDICAL CENTER OF PLANO SUBSIDIARY, L.P. ET AL, Appellees

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-04752-2011

                               MEMORANDUM OPINION
                  Before Chief Justice Wright, Justices Lang-Miers and Lewis
                               Opinion by Chief Justice Wright
       The Clerk’s record in this case is overdue. By letter dated August 1, 2012, we informed

appellant that we had been notified by the Collin County District Clerk that the clerk’s record in

this case had been prepared but had not been filed because appellant had not paid for or made

arrangements to pay for the clerk’s record. We directed appellant to provide the Court with

written verification that she had either paid for or made arrangements to pay for the clerk’s

record within ten days.     We cautioned appellant that if we did not receive the required

verification, we might dismiss the appeal without further notice. Thereafter, on August 17, 2012,

we denied appellant’s motion to stay the appeal, and on our own motion, granted an extension of

time in which to file the clerk’s record. We ordered appellant to make arrangements to pay for

the clerk’s record and ordered the clerk’s record due thirty days after payment was made. To
date, we have not received the clerk’s record, verification of payment arrangements, or any

correspondence concerning the status of the clerk’s record.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
120849F.P05                                         CHIEF JUSTICE




                                              –2–
                                    S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   JUDGMENT

SYLIA SHENA SHAW, Appellant                    On Appeal from the 429th Judicial District
                                               Court, Collin County, Texas
No. 05-12-00849-CV        V.                   Trial Court Cause No. 429-04752-2011.
                                               Opinion delivered by Chief Justice Wright.
COLUMBIA MEDICAL CENTER OF                     Justices Lang-Miers and Lewis participating.
PLANO SUBSIDIARY, L.P. ET AL,
Appellees

        In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
        It is ORDERED that appellees COLUMBIA MEDICAL CENTER OF PLANO
SUBSIDIARY, L.P., DBA MEDICAL CENTER OF PLANO, AND NENA PIGA, M.D. recover
their costs of this appeal from appellant SYLIA SHENA SHAW.


Judgment entered July 1, 2013




                                               /Carolyn Wright/
                                               CAROLYN WRIGHT
                                               CHIEF JUSTICE




                                         –3–